American Century Asset Allocation Portfolios, Inc. Statement of Additional Information Supplement LIVESTRONG® Income Portfolio■ LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio■ LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio■ LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio■ LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio■ LIVESTRONG® 2055 Portfolio One Choice Portfolio®: Very Conservative■ One Choice Portfolio®: Conservative One Choice Portfolio®: Moderate■ One Choice Portfolio®: Aggressive One Choice Portfolio®: Very Aggressive Supplement dated May 2, 2013■ Statement of Additional Information dated December 1, 2012 Effective May 31, 2013, the names of the LIVESTRONG Portfolios will be changed to the following: LIVESTRONG® Income Portfolio One ChoiceSM In Retirement Portfolio LIVESTRONG® 2015 Portfolio One ChoiceSM 2015 Portfolio LIVESTRONG® 2020 Portfolio One ChoiceSM 2020 Portfolio LIVESTRONG® 2025 Portfolio One ChoiceSM 2025 Portfolio LIVESTRONG® 2030 Portfolio One ChoiceSM 2030 Portfolio LIVESTRONG® 2035 Portfolio One ChoiceSM 2035 Portfolio LIVESTRONG® 2040 Portfolio One ChoiceSM 2040 Portfolio LIVESTRONG® 2045 Portfolio One ChoiceSM 2045 Portfolio LIVESTRONG® 2050 Portfolio One ChoiceSM 2050 Portfolio LIVESTRONG® 2055 Portfolio One ChoiceSM 2055 Portfolio ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-785511305
